DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 07/27/2021 which amended claims 1 and 3. Claims 1-3 and 5-8 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an entirety of the prescribed region is between said reflective surface and said at least one main beam splitter surface. 
This limitation in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
In regards to claim 1, Amitai (US 2018/0039082) discloses an optical element (Figure 13A) comprising a main substrate (Figure 13A; Planar Substrate 20) fabricated from light transmitting material (see Figure 13A; wherein rays 184 and 186 are transmitted by planar substrate 20), wherein a front surface (Figure 13A; Interface Plane 
and having at least one main beam splitter surface (Figure 13A; First Partially Reflective Surface 22a) formed diagonally to said set direction inside said main substrate (see Figure 13A; wherein the first partially reflective surface 22a is formed diagonally to a right to left horizontal direction inside planar substrate 20),
the optical element (Figure 13A) being further characterized in that it comprises a secondary substrate (Figure 13A; Transparent Plate 120) fabricated from light transmitting material (see Paragraph [0039]; wherein it is disclosed that plate 120 is transparent in nature), wherein a front surface (Figure 13A; External Surface 26) and a rear surface (Figure 13A; Interface Plane 167) of said secondary substrate (Figure 13A; Transparent Plate 120) are parallel to the set direction are configured to internally reflect a second set fraction of the input light beam and cause the second set fraction of the 
and a secondary beam splitter surface (Figure 13A; Beam Splitting Coating 166) is arranged on a prescribed region between the front surface (Figure 13A; External Surface 26) of the secondary substrate (Figure 13A; Transparent Plate 120) and the rear surface (Figure 13A; Upper Surface 27) of said main substrate (Figure 13A; Planar Substrate 20) or between the rear surface (Figure 13A; Interface Plane 167) of the secondary substrate (Figure 13A; Transparent Plate 120) and the front surface (Figure 13A; Interface Plane 167) of said main substrate (Figure 13A; Planar Substrate 20; Paragraph [0050]; wherein it is disclosed that the beam splitting coating 166 is applied to the interface plane 167 between the LOE 20 and the transparent plate 120 ), and is configured to reflect the first set fraction of the input light beam (see Paragraphs [0052]-[0053]; wherein it is disclosed that the light-waves pass through plane 167 at small incident angles, and are partially reflected at higher incident angles, wherein, the passing incident angles are between 0 ̊ and 15 ̊ and the partially reflecting incident angles are between 40 ̊ and 65 ̊ ), and is configured to transmit the second set fraction of the input light beam between the main substrate (Figure 13A; Planar Substrate 20) and the secondary substrate (see Paragraphs [0052]-[0053]; wherein it is disclosed that the light rays cross the interface surface 167 many times while propagating inside the LOE and that the light-waves pass through plane 167 at small incident angles, and are partially reflected at higher incident angles, wherein, the passing incident angles are 
wherein the secondary beam splitter surface (Figure 13A; Beam Splitting Coating 166) is configured with a transmittance of 20% to 80% (see Paragraphs [0052]-[0053]; wherein it is disclosed that partial reflectance (between 45% and 55%) occurs at large incident angles between 40 ̊ and 65 ̊ and low reflectance (below 5%) occurs at small incident angles, for s-polarized light-waves and wherein it is further disclosed that the absorption of the coating is negligible or insignificant), 
wherein a reflective surface (Figure 13A; Partially Reflecting Surface 22b) is formed diagonally to said set direction inside said main substrate (Figure 13A; Planar Substrate 20) or said secondary substrate (The use of the word “or” indicates only one of the two limitations is required to be met),
wherein the prescribed region (see Figure 13A; wherein the prescribed region is between planar substrate 20 and transparent plate 120) is arranged at a location such that the input light beam (Figure 13A; Rays 168 and 170) is not reflected by a reflective surface (Figure 13A; Partially Reflecting Surface 22b) two or more times (see Figure 13A).
Amitai does not expressly disclose that the prescribed region is less than an entire surface of the front surface of the secondary substrate, the rear surface of said main substrate, the rear surface of the secondary substrate, or the front surface of said main substrate, and wherein an entirety of the prescribed region is between said reflective surface and said at least one main beam splitter surface.

a secondary beam splitter surface (Figure 3A; Internal Homogenization Layer 310) is arranged on a prescribed region between the main substrate and a secondary substrate (see Figure 3A and Paragraph [0051]; wherein it is disclosed that the layer 310 may be an interface between substrates of differing indices of refraction),
wherein the prescribed region (see Figure 3A; wherein the prescribed region is the region which layer 310 occupies) is less than an entire surface of the front surface of the secondary substrate, the rear surface of said main substrate, the rear surface of the secondary substrate, or the front surface of said main substrate (see Figure 3A; wherein the region occupied by layer 310 is less than an entire surface of both the top and bottom surfaces of intermediate substrate 120).
However, DeJong also does not expressly disclose that an entirety of the prescribed region is between said reflective surface and said at least one main beam splitter surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882